Citation Nr: 9926025	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The current symptomatology associated with the veteran's 
PTSD is productive of total occupational and social 
impairment in that he is unable to maintain employment, 
attend school, or maintain familial and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.30, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).  All reasonable doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).

The record shows that the RO granted service connection for 
PTSD in an April 1986 rating decision and assigned a 10 
percent evaluation effective from October 1985.  Thereafter, 
the rating assigned for this disability was increased to 50 
percent effective from August 1992.  Subsequent rating 
decisions have confirmed and continued that evaluation.

The veteran's PTSD has been awarded a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  Under the rating schedule, a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

After a review of the evidence of record, the Board finds 
that the veteran's present level of disability warrants a 100 
percent evaluation in that he suffers from total occupational 
and social impairment.  The veteran was afforded VA 
examinations in March 1997 and December 1998, as well as a VA 
outpatient PTSD assessment in March 1997.  The Board finds 
that these evaluations provide a consistent and comprehensive 
picture of the veteran's PTSD symptomatology.

The medical evidence establishes that the veteran suffers 
from numerous symptoms including anger, flashbacks, 
nightmares, sleeplessness, hypervigilance, depression, 
suicidal and homicidal ideations, impaired memory and 
concentration, isolation and detachment, and decreased 
interest and motivation.  Moreover, the veteran has not held 
a job for several years due to his PTSD symptomatology, 
particularly his inability to get along with coworkers and 
supervisors.  In addition, the veteran has a lengthy history 
of failed personal relationships, has dropped out of school, 
and engages in no social activities.

The examiner in March 1997 commented that the veteran had 
experienced no reduction in his PTSD symptomatology and 
assigned a Global Assessment of Functioning (GAF) score of 
45.  Psychological testing performed at the time placed the 
veteran's symptoms in the extremely severe range, with 
depression and hypervigilance as particularly marked.  The 
examiner opined that the veteran was significantly 
compromised in his ability to maintain effective 
relationships and was unlikely to successfully sustain 
regular employment.  The examiner in December 1998 found that 
the veteran's social and industrial adaptability were 
seriously impaired due to continuous, prolonged PTSD.  He 
assigned a GAF score of 41 to 50.

The outpatient assessment performed in March 1997 made 
numerous findings of PTSD symptoms including persistent 
reexperiencing, persistent avoidance, and increased arousal.  
The examiner found that the veteran was unable to maintain 
relationships or employment due to his PTSD symptoms and that 
he led a virtually totally isolated life characterized by 
moderately psychotic features.  The examiner found that the 
veteran was completely and totally disabled due to the 
chronicity and severity of symptoms.

Based upon the above findings, the Board concludes that the 
veteran has severe, chronic impairment of functioning.  When 
the totality of symptomatology attributable to the veteran's 
PTSD is considered, the Board finds that the symptoms are 
most consistent with those contemplated by the rating 
criteria for the 100 percent evaluation.  Therefore, the 
evidence of record does show the increased severity necessary 
for a higher evaluation and the veteran's claim must be 
granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 100 percent for PTSD is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

